GSV, INC.
191 Post Road
Westport, Connecticut 06880




April 16, 2009


Brooks Station Holdings, Inc.
c/o Cavallo Capital Corp.
660 Madison Avenue
New York, New York 10021


Re:                 Waiver of Default and Amendment of Promissory Note and
Security Agreement


Dear Sirs:


Brooks Station Holdings, Inc. (“Brooks Station”) holds an Amended and Restated
Promissory Note issued by GSV, Inc. (the “Company”) dated October 17, 2008, as
amended, in the principal amount of $150,000 (the “Note”).  The Note bears
interest at the rate of 8% per annum and is secured by a first priority security
interest in all assets of the Company pursuant to a Security Agreement between
the Company and Brooks Station dated as of July 21, 2003.  By agreement dated
October 17, 2008, the Note was amended to extend its maturity date to March 1,
2009 (the “Old Maturity Date”).


Contemporaneously with the execution of this letter agreement, the Company is
paying Brooks Station $10,000.00, all of which is to be applied against the
principal balance of the Note.  Brooks Station hereby acknowledges receipt of
such payment.  As of March 1, 2009, there was $15,878. of accrued and unpaid
interest on the Note.


Brooks Station and the Company now wish to amend and restate the Note to (i)
reduce the principal amount of the Note to one hundred forty  thousand dollars
($140,000) and (ii) extend the maturity date of the Note to September 1, 2009,
all as set forth in the form of the Second Amended and Restated Promissory Note
in the form of Exhibit A hereto (the “New Note”).


Now therefore, the parties hereto hereby agree that:


1.           Amendment of Promissory Note. The Note is hereby amended and
restated as set forth in the New Note, which New Note shall in all respects
replace and supersede the existing terms and conditions of the Note and shall be
executed and delivered by the Company to Brooks Station contemporaneously with
this letter agreement.


2.           Waiver of Default. Brooks Station hereby waives any claim against
the Company or its assets arising from the Company’s failure to pay the
principal and accrued interest on the Note on the Old Maturity Date or
thereafter through the date of this letter agreement.


 
 

--------------------------------------------------------------------------------

 


Brooks Station Holdings, Inc.
April 16, 2008
Page 2


3.           Amendment of Security Agreement.  Brooks Station and the Company
hereby agree that each reference to the Promissory Note (the “Original Note”) in
the Security Agreement between Brooks Station and the Company dated as of July
21, 2003 (the “Security Agreement”) shall be deemed to be a reference to the New
Note, as defined in this letter agreement, and that the first priority security
interest of Brooks Station in the assets of the Company created by the Security
Agreement shall be uninterrupted by the substitution of the Note for the
Original Note and the New Note for the Note.


4.           Miscellaneous.


(i)           Except as herein amended, the Note and the Security Agreement
shall each remain in full force and effect.  This letter agreement may not be
amended, revised, terminated or waived except by an instrument in writing signed
and delivered by the party to be charged therewith.


(ii)           This letter agreement shall be binding upon and inure to the
benefit of the successors and assigns of the respective parties hereto.


(iii)           This letter agreement shall be construed and governed by the
laws of the State of New York, applicable to agreements made and to be performed
entirely therein.


If you are in agreement with the foregoing, please sign below and return the
original to the Company, keeping a copy for your files.
 

  Sincerely,           GSV, INC.            
By:
/s/ Gilad Gat       Name: Gilad Gat       Title: Chief Executive Officer and
President          

 
Acknowledged and agreed:


BROOKS STATION HOLDINGS, INC.




By:           /s/ Idan Moskovich        
Name: Idan Moskovich
Title: President    
